The opinion of the court was delivered by
Sergeant, J.
The evidence in this case shows that the gift of the father to his daughter of furniture, at the time of her marrying, was intended as a present, and not as an advancement. It can be treated as the latter only on the principle contended for by the appellants, that every such gift by a father to his daughter must be deemed an advancement, in case of his dying intestate. No authority, however, has been produced in support of this-principle; nor does there seem any reason for saying that it never shall be in the power of such parent to make a present to his child during his lifetime, unless it falls within that class of small donations, which'the law holds to be presents and not advancements. Surely such parent has the fight of giving his property to his child as well as to a third person, if he chooses, provided he does nothing thereby to delay or hinder creditors. A daughter who leaves a parent, at her marriage, frequently relieves him from the burden of maintaining her, while the other children may remain with the parent for years, and become far more expensive to him; and it might be unjust that the children who remain should deduct the daughter’s provision of furniture, when they are not charged with maintenance. All such questions must depend on the intention of the parent in making the gift: and of this, the declarations of the parent at the time would seem to be evidence, or the admissions of the children against themselves at the time, or afterwards. And in Hengst’s Case, (G Watts, 86,) entries in the father’s books, made at his request, and signed by him, were held evidence against the child to show an advancement. If there be no evidence at all on the subject, then whether it was a present or an advancement may be judged of by its amount and character; of which there have been many cases in chancery, that *374are referred to in 1 Madd. Ch. 512, and other books.' But when the intention of the father is clearly proved, as here, it supersedes this inquiry, and settles definitely the character of the gift. In fact, nothing is more usual than for the father, on the marriage of his daughter, to provide her with furniture for housekeeping: and whether he will charge it to her as an advancement, or make it a free and absolute gift, to be her’s without accountability in any event, is within his own breast, where he is in a solvent state. If there be. no evidence, it must be judged of according to the rules on the subject to which I have adverted. Here, it seems, the daughter married with the approbation of the father, and he chose, probably as a testimony of his satisfaction, to give the furniture as a present, which he had a right to do.
Decree affirmed.